Per Curiam:
The opening order, as it is called, of 1885, was ultra vires. The court had exhausted its power in this respect when on the 18th of November, 1849, it approved the report of viewers, and ordered the road to be opened to the width of 85 feet. This was '■■he only opening order that the supervisors, or road commission*142ers, were bound to respect; and if they failed to regard that or der they were indictable.
As to the case, as it was tried in the court below, we can discover no fault, either in the rulings or charge of the learned judge of the quarter sessions. It certainly ought to be understood by this time that that which the supervisors open as a road, or adopt as such, which the public maintains, and on which b travels, is the highway; and anyone obstructing such highway, or any part of it, is guilty of a public nuisance and so liable to indictment.
Judgment affirmed.